Citation Nr: 0114611	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  00-20 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for leg disabilities, 
diagnosed as peripheral vascular disease, as secondary to 
service connected bilateral knee disability.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for traumatic 
arthritis of both knees, currently evaluated as 10 percent 
disabling.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Alabama State Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to December 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating decision by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in May 2000.  As addressed below, the Board has 
rephrased the issues certified for appeal by the RO to better 
reflect the claims on appeal.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and eliminates the concept of a 
well-grounded claim.  See generally Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  This change in the law is 
potentially applicable to the claims on appeal.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The RO has denied as not well-grounded the claims for service 
connection for a back condition, and peripheral vascular 
disease of the lower extremities as secondary to service 
connected bilateral knee disability.  Because of the change 
in the law brought about by the VCAA, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, for these reasons, a remand is 
required.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Inasmuch as service medical records 
reflect the veteran's history of several incidences of back 
injury with a brief period of temporary profile, the Board is 
of the opinion that the veteran should be afforded VA 
examination in order to determine the nature and etiology of 
his claimed back disability.

The Board next notes that the veteran contends that he is 
entitled to increased ratings for his left and right knee 
disabilities.  He primarily complains of bilateral knee pain 
and instability with increased symptoms on use.  His VA 
joints examination in April 1999 revealed lateral instability 
of the left knee with assessments of possible anterior 
cruciate ligament (ACL) tears of both knees.  He has been in 
receipt of separate 10 percent evaluations for mild laxity of 
the left lateral collateral ligament and mild laxity of the 
right medial collateral ligament since May 1973.  In May 
1999, the RO granted service connection for traumatic 
arthritis of both knees, and assigned an initial 10 percent 
evaluation.  

In the August 2000 Statement of the Case (SOC), the RO only 
addressed a claim for an increased rating for traumatic 
arthritis of both knees; however, it appears that the veteran 
has also placed on appeal his entitlement to an increased 
rating for bilateral knee disability pursuant to the relevant 
Diagnostic Codes from 5256-5263.   See VA O.G.C. Prec. Op. 
No. 09-98 (August 14, 1998) (a claimant may be entitled to 
separate ratings for instability of the knee and non-
compensable limitation of motion due to arthritis under 
Diagnostic Codes 5257 and 5003).  See also DeLuca v. Brown, 8 
Vet. App. 202 (1995) (pursuant to 38 C.F.R. §§ 4.40 and 4.45, 
VA must consider whether a higher rating is warranted based 
upon functional impairment due to pain, weakened movement, 
excess fatigability or incoordination including during flare-
ups and on repeated use).  Therefore, the RO should 
readjudicate the claim for an increased rating for left and 
right knee disabilities under all the pertinent Diagnostic 
Codes.  

Finally, the Board notes that it must defer consideration of 
the TDIU claim pending completion of the requested 
development.  Further, a review of the April 1999 VA mental 
disorders examination report, which reflects a diagnosis of 
psychotic disorder not otherwise specified, reveals that the 
claims folder was not available to the examiner for review.  
A VA clinical record dated the next month reveals an 
assessment of anxiety neurosis.  Fulfillment of the statutory 
duty to assist includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Schroeder 
v. Brown, 6 Vet. App. 220, 225 (1994).  The veteran should be 
afforded VA mental disorders examination, with benefit of 
review of his claims folder, to determine the nature and 
severity of his service connected chronic brain syndrome with 
schizophrenic reaction and an assessment as to whether the 
veteran's service connected disabilities preclude him from 
engaging in and retaining substantially gainful employment.  
Accordingly, this issue is REMANDED for the following action.

1.  The RO should obtain the veteran's VA 
clinical records from the outpatient clinic in 
Mobile, Alabama and the VA Medical Center in 
Biloxi, Mississippi since January 2000.  

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed.  In 
particular, the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 of 
the Act (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

3.  The veteran should then be afforded a VA 
orthopedic examination to determine the nature 
and probable etiology of his claimed back 
disability.  The claims folder, including any 
additional treatment records associated with 
the file, must be available for review by the 
examiner.  Following examination, the examiner 
should express an opinion as to the following 
questions: (1) What is the current diagnosis, 
or diagnoses, of back disability; and (2) is 
it at least as likely as not that the 
veteran's back condition(s) is related to the 
symptoms noted in service or is otherwise 
related to service?  The examiner should 
explain the rationale for any opinion 
expressed.

4.  The veteran should also be afforded VA 
psychiatric examination, with benefit of 
review of his claims folder, to determine the 
nature and severity of his service connected 
chronic brain syndrome with schizophrenic 
reaction.  All indicated tests and studies 
should be conducted.  The examiner should then 
provide a Global Assessment of Functioning 
(GAF) score for the service connected 
psychiatric disability only.  The examiner 
should also express an opinion as to what 
impact the veteran's service connected 
disabilities have on his ability to obtain and 
retain some form of substantially gainful 
employment.  The claims folder must be 
available for review by the examiner.

5.  Thereafter, the RO should readjudicate the 
claims on appeal.  In so doing, the RO should 
evaluate the left and right knee disabilities, 
to include traumatic arthritis, under all 
pertinent Diagnostic Codes.  If any benefit 
sought on appeal remains denied, the veteran 
and his representative should be provided with 
an SSOC.  An appropriate period of time should 
be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




